Name: Commission Implementing Regulation (EU) NoÃ 697/2011 of 19Ã July 2011 on the issue of licences for the import of garlic in the subperiod from 1Ã September 2011 to 30Ã November 2011
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 20.7.2011 EN Official Journal of the European Union L 189/10 COMMISSION IMPLEMENTING REGULATION (EU) No 697/2011 of 19 July 2011 on the issue of licences for the import of garlic in the subperiod from 1 September 2011 to 30 November 2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (3) opens and provides for the administration of tariff quotas and introduces a system of import licences and certificates of origin for garlic and other agricultural products imported from third countries. (2) The quantities for which A licence applications have been lodged by traditional importers and by new importers during the first seven working days of July 2011, pursuant to Article 10(1) of Regulation (EC) No 341/2007 exceed the quantities available for products originating in China, and all third countries other than China and Argentina. (3) Therefore, in accordance with Article 7(2) of Regulation (EC) No 1301/2006, it is now necessary to establish the extent to which the A licence applications sent to the Commission by 14 July 2011 can be met in accordance with Article 12 of Regulation (EC) No 341/2007. (4) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Applications for A import licences lodged pursuant to Article 10(1) of Regulation (EC) No 341/2007 during the first seven working days of July 2011 and sent to the Commission by 14 July 2011 shall be met at a percentage rate of the quantities applied for as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 90, 30.3.2007, p. 12. ANNEX Origin Order number Allocation coefficient Argentina  Traditional importers 09.4104 X  New importers 09.4099 X China  Traditional importers 09.4105 43,775965 %  New importers 09.4100 0,383204 % Other third countries  Traditional importers 09.4106 100 %  New importers 09.4102 60,135802 % X: No quota for this origin for the subperiod in question.